     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 1 of 25




            DISTRICT COURT OF THE VIRGIN ISLANDS
                    DIVISION OF ST. CROIX

RUTH MILLER and                      :
GALEN G. SWINGEN,
                                     :
         Plaintiffs                       CIVIL ACTION NO. 1:19-49
                                     :
    v.                                       (JUDGE MANNION)
                                     :
AARP SERVICES, INC.,
AARP, INC., AARP OF THE              :
VIRGIN ISLANDS, INC., GRUPO
COOPERATIVO SEGUROS                  :
MULTIPLES, COOPERATIVE
DE SEGUROS MULTIPLES OF              :
PUERTO RICO, OVERSEAS
INSURANCE AGENCY, INC.,              :
SEDGWICK CLAIMS
MANAGEMENT SERVICES,                 :
INC., VERICLAIM, INC., and
RUSSELL RAGSDALE,                    :

         Defendants                  :

                            MEMORANDUM

     Pending before the court are motions to dismiss the plaintiffs’

complaint filed on behalf of defendants AARP, Inc., and AARP Services, Inc.

(“AARP”) (Doc. 21), defendants Sedgwick Claims Management Services,

Inc., Vericlaim, Inc., and Russell Ragsdale (“Adjusters”) (Doc. 23), and
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 2 of 25




defendants    Grupo    Cooperativo    Seguros     Multiples   (“GCSM”)     and

Cooperativa de Seguros Multiples of Puerto Rico (“CSM”) (Doc. 29). 1

      By way of relevant background, plaintiffs filed this action claiming that

defendants’ wrongful actions, individually and collectively, prevented them

from receiving full benefits due to them under their homeowner’s insurance

policy after Hurricane Irma devastated the island of St. Thomas in the Virgin

Islands on September 6, 2017. Plaintiffs have brought claims for breach of

contract (Count 1), breach of the duty of good faith and fair dealing (Count

2), bad faith (Count 3), breach of fiduciary duty (Count 4), fraud in the

inducement (Count 5), unfair trade practice (Count 6), misrepresentation

(Count 7), and negligence (Count 8) against defendants AARP, GCSM, CSM

and Overseas. In addition, plaintiffs have brought claims for breach of

contract (Count 9) and tortious interference with contractual relations (Count

10) against the Adjusters.

      Each of the motions to dismiss has been brought pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure which authorizes dismissal

of a complaint for “failure to state a claim upon which relief can be granted.”

Under Rule 12(b)(6), the court must “accept all factual allegations as true,


      1
       Overseas Insurance Agency, Inc., (“Overseas”) is also named as
a defendant in this matter. Overseas does not currently have a motion
pending before the court.
                                   -2-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 3 of 25




construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the

plaintiff may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009) (quoting Phillips v. County of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008)). While a complaint need only contain “a short and plain

statement of the claim,” Fed.R.Civ.P. 8(a)(2), and detailed factual allegations

are not required, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007),

a complaint must plead “enough facts to state a claim to relief that is plausible

on its face.” Id. at 570. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 556). “[L]abels and conclusions” are not

enough, Twombly, 550 U.S. at 555, and a court “is not bound to accept as

true a legal conclusion couched as a factual allegation.” Id. (quoted case

omitted).



      I.    Motion to Dismiss by AARP Defendants

      In seeking dismissal of plaintiffs’ complaint, AARP argues that plaintiffs

were required to exhaust their administrative remedies prior to bringing the

instant action. Specifically, plaintiffs allege in their complaint that, during the


                                     -3-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 4 of 25




adjustment of their insurance claims, the Office of the Commissioner of

Insurance of Puerto Rico (“Puerto Rico Insurance Commissioner”) placed

Real Legacy Assurance Company, Inc. (“Real Legacy”)2 under regulatory

supervision. On January 18, 2019, plaintiffs allege that the Court of First

Instance of San Juan issued an order to Real Legacy to liquidate its assets

under court supervision. The defendants’ materials provide that, under

Article 40.210 of Puerto Rico’s Insurance Code, once a court declares an

insurance company to be insolvent, all claims against the insurer must be

consolidated in the liquidation administrative forum before the Puerto Rico

Insurance Commissioner to allow the liquidating court to ensure that the

insureds’ claims are paid by the Miscellaneous Guarantee Insurance

Association (“MGIA”). See 26 L.P.R.A. §§4009 (allowing Puerto Rico

Insurance Commissioner to liquidate insolvent insurers pursuant to

liquidation order); 4015 (Puerto Rico Insurance Commissioner, following

liquidation order “take[s] immediate possession of the assets of the insurer”




     2
        Real Legacy has not been named as a defendant to this action.
Real Legacy Assurance Company, Inc., has been identified as one of two
companies owned by defendant Seguros Multiples, a company organized
and existing under the laws of the Commonwealth of Puerto Rico, with its
principal place of business therein that transacts business in the U.S.
Virgin Islands.
                                  -4-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 5 of 25




and administers them subject to the “exclusive general supervision of the

Receivership Court”); 3802, 3808 (describing the MGIA).

      On March 1, 2019, the Virgin Islands Commissioner of Insurance (“VI

Commissioner”) was appointed by order of the Superior Court of the Virgin

Islands as the ancillary receiver of Real Legacy in the Virgin Islands. As

ancillary receiver, the VI Commissioner “ha[s] the same powers . . . and . . .

duties” as it does under a domestic liquidation proceeding. V.I. Code Ann.

tit. 22 §1263(a). As in Puerto Rico, the Virgin Islands Insurance Code vests

in the VI Commissioner jurisdiction over all of the liquidating insurer’s

property, V.I. Code Ann. tit. 22 §1256(a), and activates coverage of the Virgin

Islands Insurance Guarantee Association (“VIIGA”) (the entity that pays

claims), V.I. Code Ann. tit. 22 §237. Under the VI Code, residents in the

Virgin Islands can elect to file their claims against the liquidating insurer

either with the ancillary receiver (the VI Commissioner) or with the liquidating

forum in the insurance company’s domicile which, in this case, would be

Puerto Rico. V.I. Code Ann. tit. 22 §1265.

      AARP argues that because the Virgin Islands Insurance Code and/or

the Puerto Rico Insurance Code provide exclusive administrative remedies,

which must be exhausted for plaintiffs to recover against Real Legacy for

their alleged underpayment under the applicable policy, their complaint


                                    -5-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 6 of 25




should be dismissed as to all claims against all defendants herein. In

considering AARP’s argument on administrative remedies, they have cited

to no provision of either the Puerto Rico or Virgin Island statutes which

indicates that there are remedies which the plaintiffs must exhaust as to them

prior to bringing claims against them. All of the statutes cited by AARP are

applicable only to a liquidated insurer which, in this case, does not include

the moving defendants, but only Real Legacy.

      Further, the Virgin Islands statutes regarding the liquidation of an alien

insolvent insurer appear to contemplate recovery from parties other than the

liquidated insurer prior to recovering from the VIIGA. See Title 22 V.I.C.,

§§241(a)3 (Nonduplication of Recovery), 234(c) 4. These provisions provide

that the insured must first exhaust rights under the policy against an insurer,

as opposed to an insolvent insurer, before payment will be made by the

      3
         Any person having a claim against an insurer under any provision
in his insurance policy which is also a covered claim shall be required to
exhaust first his right under such policy. Any amount payable on a covered
claim pursuant to this chapter shall be reduced by the amount of such
recovery under the claimant’s insurance policy.
      4
        Defining a “covered claim” as:
            ‘Covered claim’ means an unpaid claim or judgment, including
      an unearned premium claim, that has been timely filed with the
      liquidators as provided in section 237 of this title, which arises out
      of and is within the coverage of an insurance policy to which this
      chapter applies, and which is issued by an insurer if such insurer
      becomes an insolvent insurer . . .

                                    -6-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 7 of 25




VIIGA on a covered claim on behalf of an insolvent insurer. Any payment by

the VIIGA on behalf of the insolvent insurer would then be reduced by the

amount recovered against any other insurer under the policy. Thus, it

appears, as the plaintiffs argue, that the Act is written to pay claimants from

VIIGA funds, if they are still owed a balance under a covered claim, after any

recovery from a non-insolvent insurer. On this basis, the court is not

convinced that the plaintiffs were required to have exhausted their

administrative remedies against Real Legacy prior to having brought the

instant action against the moving defendants. As such, the moving

defendants’ motions to dismiss will be denied on this basis.

      In addition to the administrative remedy argument, the AARP

defendants argue that plaintiffs’ claims asserting breaches of policy-based

duties in Counts I, 2, 3, 4 and 8 fail because plaintiffs cannot establish that

AARP was a party to the contract, i.e., the policy.

      The elements of the formation of a valid contract in the Virgin Islands

include:

      a “bargain in which there is a mutual assent to the exchange, and
      consideration.” Valentin v. Grapetree Shores, 2015 WL 13579631, at
      *3 (V.I. Super. June 20, 2015 (quoting Morales v. Sun Constructors,
      Inc. 541 F.3d 218, 221 (3d Cir. 2008)) (additional citations omitted). A
      party’s assent to a bargain “is not measured by subjective intent, but
      by outward expression.” Id. (citing Morales, 541 F.3d at 221; Fitz v.
      Islands Mech. Contractor, Inc., 53 V.I. 806, 820 (D.V.I. 2010)).


                                   -7-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 8 of 25




Sunshine Shopping Center, Inc. v. LG Electronics Panama, S.A., 2018 WL

4558982 (D.V.I. 2018).

     At the pleadings stage, it is not necessary for the plaintiffs to

demonstrate every detail involving breach of an insurance policy. It is

sufficient for the plaintiffs to plead that defendant had an insurance program

under which a policy was sold to plaintiffs and defendant received payment.

Charleswell v. Chase, 308 F.Supp.2d 545, 560 (2004).

     In this case, the plaintiffs provide that they have alleged that AARP had

an insurance program through which a policy was sold to plaintiffs, and

AARP received payment for that policy by receipt of a percentage of all

premiums plaintiffs paid for their homeowner’s policy. Moreover, plaintiffs

have alleged that the policy they purchased was an insurance product

developed and produced by AARP, and that their policy was sold as part of

the AARP Property & Casualty Insurance Program. According to plaintiffs,

the AARP logo was on nearly every document they received regarding their

policy, and that, in order to obtain their policy, AARP required one of the

plaintiffs to be an AARP member.

      Plaintiffs provide that they have also sufficiently alleged that Real

Legacy was the agent of AARP, such that AARP can be held liable on the

contract related claims. Here, the plaintiffs must plead facts regarding the

                                   -8-
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 9 of 25




parties’ conduct: if the principal has the ability to control the conduct of the

alleged agent, then an agency relationship may be inferred. See Roberts v.

Gonzalez, 495 F.Supp. 1310, 1314 (D.V.I. 1980) (“A principal has the right

to control the conduct of the agent with respect to matters entrusted to him.”

(quoting Restatement (Second) of Agency §14)) (no agency relationship

where alleged principal could not control alleged agent’s conduct); see also

Oran v. Fair Wind Sailing, Inc., 2009 WL 4349321, at *10 (D.V.I. Nov. 23,

2009) (an agent can “bring about, modify, affect, accept performance of, or

terminate contractual obligations between his principal and third parties.”

(internal quotation marks and citation omitted)).

      The plaintiffs provide that they have alleged that AARP developed and

produced the insurance policy that they purchased; AARP received a

percentage of premiums for the policy; AARP would only allow its insurance

products to be sold to its member; AARP placed its logo on its insurance

product and all documents and communications related to it; AARP “got on”

Real Legacy to make sure that members who had AARP insurance had their

needs addressed; AARP made sure that people with hurricane damage

claims involving Real Legacy got what they needed and made sure that

members with a Real Legacy policy were taken care of properly. Plaintiffs

further provide that they have alleged that AARP directed and/or controlled


                                    -9-
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 10 of 25




the conduct of Real Legacy and offered specific factual bases demonstrating

that control.

      At this early stage of the proceedings, the court finds that the

allegations set forth by the plaintiffs are sufficient to allow them to proceed

with their contract-based claims in Counts 1-4 and 8 of their complaint. As

such, AARP’s motion will be denied on this basis. However, it will be for the

plaintiffs to establish each element of their contract-based claims at the

summary judgment stage at the close of discovery.

      As to Counts 5 (fraud in the inducement) and 7 (misrepresentation),

the AARP defendants argue that, even assuming the truth of these

allegations, the plaintiffs’ claims fail because they have failed to plead their

fraud- and misrepresentation-based claims with particularity. Ringo v.

Southland Gaming of U.S. Virgin Islands, Inc., 2010 WL 7746074, at **3-4

(V.I. Super. Ct. Sept. 22, 2010); see also In re Rockefeller Cntr. Props., Inc.

Sec Litig., 311 F.3d 198, 216 (3d Cir. 2002) (quoting Fed.R.Civ.P. 9(b)).

Specifically, the AARP defendants argue that the plaintiffs must plead

specific facts surrounding the timing of the representations, what the

defendants knew at the time, and other particular facts. See Ringo, 2010 WL

7746074 at **3-4 (dismissing fraud claim where plaintiff “merely alleges that

[defendants] fraudulently promised . . . to pay Plaintiff three percent (3.0%)


                                   - 10 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 11 of 25




of the net profits without distinguishing which Defendant made which

representation and when it was made”).

      For Count 5, plaintiffs must plead with particularity “(1) a specific false

representation of material fact, (2) knowledge of its falsity by the person who

made it, (3) ignorance of its falsity by the person to whom it was made, (4)

the maker’s intention that it should be acted upon, and (5) detrimental

reliance by the Plaintiff.” Nicholas v. Wyndham Int’l Inc., 301 F.Supp.2d 407,

409 (D.V.I. 2002) (citation omitted); see also Fitz v. Islands Mech. Contractor,

Inc., 2010 WL 2384585, at *9 (D.V.I. June 9, 2010) (“In the Virgin Islands, a

fraudulent inducement claim has essentially the same elements as common

law fraud.”).

      Similarly, for Count 7, a misrepresentation claim “requires proof of the

same elements as legal fraud with one additional requirement: a showing

that [Defendants] failed to exercise reasonable care in communicating the

information.’” Southland Gaming of U.S. Virgin Islands, Inc., 2010 WL

7746074, at **4-5 (quoting In re Tutu Water Wells Contamination Litig., 78

F.Supp.2d 456, 464 (D.V.I. 1999)); Addie v. Kjaer, 2009 WL 453352, at *3

(D.V.I. Feb. 23, 2009) (dismissing negligent misrepresentation claim where

plaintiff failed to allege that defendants made a representation of fact that

was false at the time it was made, and that defendants purposefully intended


                                   - 11 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 12 of 25




to breach contract, reasoning that plaintiffs’ complaint essentially amounted

to an allegation that defendants “failed to fulfill their future promise”).

      With respect to Counts 5 and 7, plaintiffs’ complaint alleges that AARP

solicited and offered insurance as part of the AARP Property and Casualty

Insurance Program and required at least one of the plaintiffs to be a member

in order to purchase the policy. Plaintiffs allege that AARP never intended to

honor the insurance coverage in the policy or any of the renewal policies sold

to the plaintiffs, and knew this lack of intention when these false

representations were made to plaintiffs. Despite this, plaintiffs allege that

AARP accepted payment for the policy it offered, but never intended to

honor, by receiving a portion of the premium payments for the policy.

Plaintiffs’ complaint alleges that AARP made these false misrepresentations

prior to their purchase of the policy at issue and each time they renewed the

policy. Plaintiffs allege that AARP’s actions were an inducement to them to

purchase the policy, and that they reasonably relied on AARP’s

representation that AARP had insured their home against windstorms due to

the prominent placement of the AARP logo on all documents related to their

policy and AARP’s statement that it developed and produced the policy.

Plaintiff’s alleged that their reasonable reliance upon the misrepresentation

that AARP had sold them their insurance policy and would honor it caused


                                     - 12 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 13 of 25




them to suffer pecuniary loss when AARP failed to provide coverage as

outlined in the policy or to timely and properly adjust claims. At this stage,

the court finds the plaintiffs’ allegations sufficient to proceed on the fraud in

the inducement and misrepresentation claims. Thus, AARP’s motion to

dismiss Counts 5 and 7 of the complaint will be denied.

      Finally, the AARP defendants argue that Count 6 (Unfair Trade

Practice) of the plaintiffs’ complaint fails to state a claim. Virgin Islands

Deceptive Trade Practice Act, V.I. Code Ann. Tit. 12A §101 (“DTPA”),

prohibits “person[s]” from “engag[ing] . . . in the sale . . . of any consumer

goods or service[.]” Id. In order to state a such a claim, the plaintiffs must

establish that “(1) defendant is a ‘person’ under the statute; (2) defendant is

engaged in a deceptive or unconscionable trade practice; and (3) the

deceptive or unconscionable trade practice occurred during the sale, lease,

rental or loan of any consumer goods or services.” Gov’t of U.S. Virgin

Islands v. Takata Corp., 2017 WL 3390594, at *28 (V.I. Super. Ct. June 19,

2017).

      Upon review of plaintiffs’ complaint, while incorporating the prior 164

paragraphs of the complaint, plaintiffs in a most cursory fashion allege “[t]he

actions of said Defendants, as described herein, constitute a deceptive or

unconscionable trade practice in violation of 12A V.I.C. §101.” Such


                                    - 13 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 14 of 25




conclusory allegations are insufficient. As such, AARP’s motion to dismiss

Count 6 of the complaint will be granted.



      II.   Motion to Dismiss by Adjusters

      Plaintiffs’ complaint alleges two counts against the Adjusters. In Count

9, plaintiffs allege a claim for breach of contract, and in Count 10, plaintiffs

allege a claim for tortious interference with contractual relations. The

Adjusters seek dismissal of both counts.

      As to the Adjusters, plaintiffs allege that, after their property was

damaged by Hurricane Irma, the insurers hired Sedgwick and Vericlaim to

adjust their claim under the applicable policy. Plaintiffs allege that Sedgwick

and Vericlaim assigned their “employee, agent and/or servant,” defendant

Ragsdale, to adjust the claim. Plaintiffs allege that Ragsdale inspected the

property, prepared a scope of work for repairs, and estimated that the actual

cash value of damages totaled $309,000. While plaintiffs agreed with the

scope of work, they found Ragsdale’s actual cash value deficient because

he allegedly used unit pricing that was below the industry standard unit

pricing used for the United States Virgin Islands.

      Plaintiffs allege that they demanded payment from Real Legacy of the

$309,000 which was an undisputed amount of actual cash value damages.


                                   - 14 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 15 of 25




They alleged that Real Legacy paid them $222,243.53 representing the

undisputed amount of the actual cash value, less $64,927.43 for recoverable

depreciation and $22,500 for the deductible. Plaintiffs claim that Ragsdale,

in his capacity as an agent for the insurer, agreed that the disputed amount

of additional damages to the property in excess of $309,000 would be

determined by submitting the undisputed scope of work to a contractor

licensed in the Virgin Islands. The contractor would then prepare an estimate

of the total damage to the property by applying actual unit costs in the Virgin

Islands to the undisputed scope of work. Plaintiffs allege that they and

Ragsdale agreed that the contractor’s estimate would be determinative of

the value of the damage to the property and would be binding.

      Pursuant to this agreement, plaintiffs allege that they hired a contractor

to prepare an estimate of the damages to the property. According to the

complaint, the estimate totaled $460,743.93. The plaintiff submitted this

estimate to Ragsdale in March of 2018.

      After Hurricane Irma, plaintiffs allege that Real Legacy, the insurer,

incurred significant losses and was underinsured by approximately $70

million. By June 30, 2018, Real Legacy had a negative policyholder surplus

of $42 million. Plaintiffs allege that Real Legacy was inadequately capitalized

and unable to resolve the claims filed in the Virgin Islands.


                                   - 15 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 16 of 25




      On September 25, 2018, plaintiffs allege that Ragsdale informed them

that the adjusters had not completed their review of the estimate and would

not submit it to the insurers. Subsequently, on September 28, 2018, the

Office of the Commissioner of Insurance of Puerto Rico placed Real Legacy

under regulatory supervision through a rehabilitation order. Plaintiff’s claim

was, at that time, one of 82 pending claims in the Virgin Islands that had not

been paid.

      On November 30, 2018, plaintiffs allege they submitted proofs of loss

for the cost of repairs and the estimate directly to the insurers. On December

4, 2018, plaintiffs claim that Ragsdale asked them to provide receipts that

had previously been provided and to permit a possible re-inspection by a

local adjuster before a proof of loss would be submitted to the insurer. On

January 18, 2019, the Court of First Instance of San Juan issued an order

converting the rehabilitation process for Real Legacy into liquidation. And,

on January 22, 2019, Ragsdale submitted a report and recommendation to

the insurer for payment of $151,073.02 to resolve the plaintiffs’ claim, as well

as for the holdback amount of $64,927.43 on dwelling damages and

$3,415.20 on content damages. Plaintiffs allege that they have not received

these amounts.




                                   - 16 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 17 of 25




      In considering the plaintiff’s complaint, the Adjusters initially argue, as

did AARP, that the plaintiffs have not exhausted their administrative

remedies. As the court found with respect to AARP, the plaintiffs need not

have done so prior to bringing the instant action against the Adjusters. As

such, this part of the Adjusters’ motion to dismiss will be denied.

      The Adjusters seek to have Count 9 of the plaintiffs’ complaint

dismissed arguing that defendant Ragsdale is not a party to the agreement

because he entered into it as an agent of Sedgwick and Vericlaim and, in

turn, that defendants Sedgwick and Vericlaim are agents of the insurers and

are therefore not individually liable for breach of contract based upon the

agreement. Plaintiffs respond that defendant Ragsdale was acting on his

own behalf when he entered into the agreement and that he benefited from

the agreement because it alleviated the need for him and the other adjuster

defendants to perform any further work or incur any further expense as part

of the adjustment process. Plaintiffs argue that all adjuster defendants were

bound by and benefited from the agreement.

      Upon review, plaintiffs’ arguments are not bore out by the allegations

of the complaint. Here, plaintiffs are suing defendant Ragsdale individually

for breach of contract based upon the agreement. However, they do not

allege that they entered into the agreement with defendant Ragsdale in his


                                   - 17 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 18 of 25




individual capacity. Instead, they allege defendant Ragsdale, who was acting

within the scope of his employment, entered into the agreement as an

“employee, agent and/or servant” of defendants Sedgwick and Vericlaim.

      When an agent enters into a contract on behalf of a disclosed principle,

only the principle and the third party are parties to the contract, unless the

agent and third party agree otherwise. See Restatement (Third) of Agency

§6.01 (“When an agent acting with actual or apparent authority makes a

contract on behalf of a disclosed principle, (1) the principle and the third party

are parties to the contract; and (2) the agent is not a party to the contract

unless the agent and third party agree otherwise.”). If there is no such

agreement, an agent who enters into a contract on behalf of a disclosed

principle cannot be held liable if the principle fails to perform obligations

under the contract. See id., cmt. b.

      As an agent of defendants Sedgwick and Vericlaim, the adjusters

argue that defendant Ragsdale is not a party to the agreement unless both

defendant Ragsdale and plaintiffs agreed otherwise. Plaintiffs have not

alleged as much. As such, plaintiffs have failed to state a claim against

defendant Ragsdale for breach of contract.

      Further as to Count 9, the Adjusters argue that defendants Sedgwick

and Vericlaim are not parties to the agreement because they entered as


                                    - 18 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 19 of 25




agents of the insurers. In their complaint, plaintiffs allege that defendants

Sedgwick and Vericlaim entered into the agreement “on behalf of [insurers],

through Ragsdale.” Thus, the allegations of plaintiffs’ complaint reflect that

defendants Sedgwick and Vericlaim entered into the agreement as agents

of Real Legacy, and there are no allegations that defendants Sedgwick and

Vericlaim agreed that they would be individual parties to the agreement.

Again, plaintiffs fail to state a claim for breach of contract against defendants

Sedgwick or Vericlaim in their individual capacities.

      In light of the above, the court finds that plaintiffs have failed to

adequately allege a breach of contract claim against the Adjusters. As such,

their motion to dismiss Count 9 of the complaint will be granted.

      The Adjusters argue that Count 10 of the complaint claiming tortious

interference with contractual relations is barred by the economic loss

doctrine. The economic loss doctrine “prohibits plaintiffs from recovering in

tort economic losses to which their entitlement flows only from a contract”

and applies notwithstanding the lack of an express contractual relationship

between the plaintiff and the defendant. Whitecap Inv. Corp. v. Putnum

Lumber & Exp. Co., 2013 WL 1155241, at *2, *3 (D.V.I. Mar. 21, 2013)

(quoting Ringo v. Southland Gaming of the U.S.V.I., Inc., 2010 WL 7746074,

at *6 (V.I. Super. Ct. Sept. 22, 2010)) (additional citations omitted). The


                                    - 19 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 20 of 25




economic loss rule bars tort actions where a plaintiff alleges “only economic

damages stemming from a breach of contract claim and has not alleged any

physical or property damage.” Ringo, 2010 WL 7746074 at *6 (citations

omitted).

     The plaintiffs’ claim against the Adjusters for tortious interference is

essentially their claim for breach of contract against the insurers. They are

seeking to recover from the adjusters the amounts they claim the insurers

should have paid them under the policy. The court finds plaintiffs’ claim is

barred by the economic loss doctrine notwithstanding the absence of privity

of contract between them and the Adjusters. See Whitecap Inv. Corp. v.

Putnum Lumber & Exp. Co., 2013 WL 1155241 at *3. As such, the Adjusters

motion to dismiss Count 10 will be granted as well.


     III.   Motion to Dismiss by GCSM and CSM

     As have the other defendants, GCSM and CSM argue that the

plaintiff’s complaint should be dismissed based upon their failure to exhaust

administrative remedies against Real Legacy. The court has rejected that

argument as to the other defendants and will do so with respect to these

defendants as well.




                                  - 20 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 21 of 25




      These defendants further argue that the plaintiffs’ complaint should be

dismissed because the plaintiffs have failed to establish a contractual

relationship between them and GCSM or CSM and have failed to establish

an agency relationship between them and Real Legacy. GCSM and CSM

argue that all of the claims alleged in the counts against them arise out of a

contractual relationship, and that the pillar to the plaintiffs’ claims against

them is premised in the existence of a contract for which GCSM and CSM

owed an obligation to them, and arising out the policy. These defendants

argue that the plaintiffs fail to plead sufficient facts to show how GCSM or

CSM owed any duty under the policy to investigate, assess, adjust, and pay

for claims. They argue that the plaintiffs’ reliance on a contractual

relationship is undisputed as evidenced by the breach of contract, duty of

good faith and fair dealing, of fiduciary duty of misrepresentation claims, but

that there are no factual allegations as to the existence of any relationship

with GCSM and CSM. In essence, GCSM and CSM argue that plaintiffs

contend that they, not Real Legacy, the insuring party at the time, were

responsible for denying their claims under the policy. However, defendants

argue that they were not contracting parties.

      The analysis of the arguments raised by GCSM and CSM parallel

those raised by AARP. As to the plaintiffs’ contract-based claims in Counts


                                   - 21 -
     Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 22 of 25




1-4 and 8, the plaintiffs allege that GCSM and CSM issued insurance policies

through their agent, Real Legacy, that had their names and logos

prominently displayed on almost all documents associated with the policy

including the policy itself. Plaintiffs have alleged that Real Legacy was a

wholly owned subsidiary of CSM and a member of GCSM and, as such,

these defendants received premium payments through their agent, Real

Legacy, that were paid by plaintiffs. According to the complaint, these

defendants failed to properly capitalize and reinsure Real Legacy for the risk

load they allowed Real Legacy to carry and, when Real Legacy was placed

in rehabilitation, they failed to institute and maintain an effective enterprise

risk management program and failed to develop and implement successful

initiatives to improve the capital of its agent and/or subsidiary, Real Legacy.

      As to agency, plaintiffs allege that Real Legacy was the agent of these

defendants. It is alleged that Real Legacy was the wholly owned subsidiary

of CSM and a member of GCSM and, as such, these defendants controlled

Real Legacy. It is alleged that both of these defendants directed Real Legacy

to place their names and logos on nearly every document associated with

the policy, including the policy itself.

      As previously found with respect to AARP, the court finds, at this early

stage of the proceedings, plaintiffs’ allegations based in contract are


                                     - 22 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 23 of 25




sufficient to proceed. The motion to dismiss brought on behalf of GCSM and

CSM on this basis will therefore be denied.

      As to Count 5 (Fraud in the Inducement), GCSM and CSM argue that

no relationship existed between them and plaintiffs, and that they never

engaged in the business of insurance in the Virgin Islands or issued a policy

to plaintiffs. Moreover, as to Count 7 (Misrepresentation), GCSM and CSM

argue again that there was no contractual relationship upon which to base

this claim, and that plaintiffs have not pled facts to establish that they had

communications with them, or that these communications were in any way a

misrepresentation of certain facts.

      Here, plaintiffs have alleged that GCSM and CSM solicited and offered

plaintiffs insurance through Real Legacy, their agent, subsidiary and/or

member, by placing their names and logos on the policy. These defendants

are alleged to have never intended to honor the insurance coverage in the

policy or any of the renewal policies they sold to plaintiffs, and knew this lack

of intention when the false representations were made to plaintiffs. Despite

this, plaintiffs allege that defendants accepted payments for the policy it

offered, but never intended to honor through Real Legacy, their agent,

subsidiary and/or member.




                                    - 23 -
    Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 24 of 25




      Further, plaintiffs allege that GCSM and CSM made these false

representations prior to plaintiffs’ initial purchase of the homeowner’s policy

and each time they renewed the policy. Plaintiffs allege that these

defendants placed their names and logos on the policy being purchased by

plaintiffs as an inducement to plaintiffs to purchase the policy and that they

relied reasonably on the representation that these defendants had insured

their home against windstorms due to the prominent placement of their

names and logos on all of the documents related to their policy. Plaintiffs

allege that their reasonable reliance upon the misrepresentation that GCSM

and CSM had sold them their insurance policy and would honor it caused

them to suffer pecuniary loss when these defendants failed to provide

coverage as outlined in the policy or to timely and properly adjust claims.

      As with AARP, the court finds at this stage of the pleadings, the

plaintiffs can proceed with Counts 5 and 7 of their complaint. The motion to

dismiss these counts filed by GCSM and CSM will be denied on this basis.

      Finally, as to Count 6 (Unfair Trade Practice), GCSM and CSM argue

that, without referencing any supporting facts, plaintiffs claim that the actions

of defendants were deceptive or unconscionable trade practice in violation

of 12A V.I.C. §101. They argue that such a conclusory allegation is




                                    - 24 -
       Case: 1:19-cv-00049-MEM Document #: 87 Filed: 03/31/21 Page 25 of 25




insufficient to state a claim. As discussed above, the court agrees and Count

6 of plaintiffs’ complaint will be dismissed.

           Based upon the foregoing, an appropriate order shall issue.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNNION
                                               United States District Court
DATE: March 31, 2021
19-49-01




                                      - 25 -
